Tom Glaze, Judge, dissenting. No member on this Court agrees that the rule announced in Ross v. State, 268 Ark. 189, 594 S.W.2d 852 (1980), is correct. The reason for my disgruntlement with the rule in Ross is eloquently stated in the concurring opinion of my colleague, Judge Cracraft. Although this Court is in no position to overrule Ross v. State, it certainly could refuse to follow the case, thereby inviting the Supreme Court to review the rule it set out in Ross. The approach taken by the majority court in following the Ross rule gives us no assurance that the rule will be reviewed any time soon. I believe that this Court should express its honest opinion that the rule in Ross is wrong and then permit the Supreme Court to reverse Ross or restate its affirmance of the rule. I would affirm.